                                                                  USDCSDNY .
                                                                 DOCUMENT
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                 ~iCT.RONICALLYFILED ~
                                                                 DOC#:
                                                                 DATBFIL=--=en=-,}---:::0,-,........,.--...i
 LEON LUCAS,
                                                            19cv09974 (GBD) (DF)
                                Plaintiff,
                                                            SCHEDULING ORDER
                -against-

 CYNTHIA BRANN,

                                Defendant.

DEBRA FREEMAN, United States Magistrate Judge:

        This Section 1983 case having been referred to this Court by the Honorable

George B. Daniels, U.S.D.J., for general pretrial supervision; and the New York City Law

Department, as counsel for defendant Cynthia Brann ("Defendant"), having written to this Court

(a) to inform it that Defendant is not in possession of a current address for prose plaintiff

Leon Lucas ("Plaintiff'), who commenced this action when he was in custody at Rikers Island,

but has since been released; (b) to request that the Court order Plaintiff to provide an updated

address to the Court; and (c) to request that Defendant's time to respond to the Complaint be

stayed until Plaintiff complies with such order; it is hereby ORDERED as follows:

       1.      Plaintiff is directed to provide an updated address (as well as a telephone

number, ifhe has one where he may be reached) to this Court's Pro Se Office no later than

March 13, 2020. The address of the Pro Se Office is:

               United States District Court, S.D.N.Y.
               Pro Se Intake Unit
               U.S. Courthouse
               40 Centre Street, Room 105
               New York, New York 10007
Plaintiff may also wish to contact the Pro Se Office if he needs assistance in understanding any

of the procedural rules of this Court, or any aspect of this Order. The telephone number for the

Pro Se Office is (212) 805-0175.

       2.      Plaintiff is cautioned that he has an obligation to keep the Court apprised of any

changes to his contact information, and that a failure to do in a timely manner so may result in

the dismissal of his claims for failure to prosecute.

       3.      Defendant's request for a stay of its time to respond to the Complaint is granted to

the following extent: Defendant shall move, answer, or otherwise respond to the Complaint

within two weeks of the date that the Docket of this case is updated to reflect Plaintiffs change

of address.

       4.      In light of the within rulings, the Clerk of Court is directed to close Dkt. 13 on the

Docket of this action.

Dated: New York, New York
       March 3, 2020

                                                        SO ORDERED



                                                        DEBRA FREEMAN
                                                        United States Magistrate Judge

Copies to:

Mr. Leon Lucas
NYSID: 1181869 lJ
North Infirmary Command
B&C No. 2411903388
15-00 Hazen Street
East Elmhurst, NY 113 70

Defense counsel (via ECF)




                                                  2
